DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered. 
 
 3.	Applicant’s response filed on November 4, 2021 have been considered.  Claims 1-2, 7-8, 11-12, 17-18, and 21 have been amended.  New claim 22 has been added. Claims 1-22 are pending. 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 2017/0353309 A1), in view of Shi (U.S. 2020/0412521 A1, provisional application filed on May 22, 2018, hereinafter “Provisional”), hereinafter “Shi”.
Referring to claims 1, 11, 21:
	 	Gray teaches:
           A computer-implemented method, comprising:
cryptographically authentic [i.e., a signature verification ] in the sense that the use use of public and private keys [i.e., a signature verification ] ensures that transactions are impervious to fraud’; [0042] ‘to implement a call to a cryptlet, the CMP (cryptographic middleware platform) may use a virtual machine that runs the smart contracts [i.e., a blockchain ] and that is modified to add a new instruction for accessing the cryptodelegate.’);  
adding, to an instruction set of a smart contract compiler, the signature verification instruction (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’); 
generating, by using the smart contract compiler, a service smart contract that includes at least the signature verification instruction (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’); and 
deploying, in the blockchain network, the service smart contract that includes at least the signature verification instruction defining the operation for the signature verification, wherein the operation for the signature verification is used to verify, by using a public key associated with the signature algorithm, any service signature that has been generated by using the signature algorithm based on a public key associated with the service signature (see Gray, [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use use of public and private keys [i.e., a signature verification ] ensures that transactions are impervious to fraud’; [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature ]’; [0025] ‘checks signature for validity’; [0041] ‘record their signed transactions authentically [i.e., authenticating the signed transaction via add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., adding the instruction in the smart contract compiler ] with the address of the cryptodelegate as follows:’).
Gray discloses the signature verification (see Gray, [0015] ‘use of public and private keys [i.e., a particular type of signature verification ] ensures that transactions are impervious to fraud’).  However, Gray does not disclose a particular type of signature verification.
	Shi discloses a particular type of signature verification: the RSA signature verification (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray,  because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002])  
Referring to claims 2, 12:
		Gray and Shi further disclose:
		deploying the logic corresponding to the instruction in the blockchain virtual machine (see Shi, [0031] ‘crypto engine 404 can perform any cryptographic functions [i.e., deploying the RSA signature verification logic corresponding to the RSA signature verification instruction in the blockchain virtual machine ] (e.g., encryption, decryption, hashing), distributed consensus operations (e.g., performing proof of work and/or proof of stake operations to validate transactions for mining), or any other blockchain operations (e.g., run a DApp, run a light client, add transactions/data to a blockchain)’,  ‘hypervisor [i.e., virtual machine ]’ ‘RSA signature’. And, Provisional, page 9, 2nd par, ‘a blockchain chip with crypto engines’; page 12, last line ‘RSA signature’; page 13, item 6 ‘running on the node using hypervisor’). 

           triggering, by the node in the blockchain network, execution of the RSA signature verification logic based on the RSA signature verification instruction in the service smart contract by using the blockchain virtual machine (see Gray, fig. 3, 322 ‘subscribe to receive events [i.e., triggering an event, such as a RAS signature verification event ]’. And, Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line); and 
                     performing, by the node in the blockchain network, an RSA signature verification operation on a service signature associated with a service initiation transaction that has been broadcasted to the blockchain network (see Gray, fig. 3, 371 ‘record subscription [i.e., cryptlet performing the requested service, such as a RSA signature verification ]’. And, Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
   	         It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature, and to deploy RSA signature verification logic corresponding to the RSA signature verification instruction in a blokchain virtual machine.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray,  because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002]) 
Referring to claims 5, 15:
		Gray and Shi further disclose:
	wherein the service initiation transaction comprises the service signature and the signed data corresponding to the service signature, and the service smart contract comprises the public key used to verify the service signature (see Gray, [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’; [0020] ‘An identity key (e.g., public key) for the computer code of the cryptlet is generated for inclusion in the smart contract’). 
Referring to claims 6, 16:
		Gray and Shi further disclose:
          wherein the service initiation transaction comprises the service signature and the abstract of signed data corresponding to the service signature, and the service smart contract comprises the public key used to verify the service signature (see Gray, ‘abstract’; [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’; [0020] ‘An identity key (e.g., public key) for the computer code of the cryptlet is generated for inclusion in the smart contract’).
Referring to claims 7, 17:
		Gray and Shi further disclose:
           generating, by using the smart contract compiler, a second service smart contract that includes a contract identifier of a signature verification smart contract that has been predeployed in the blockchain network (see Gray, [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., where ‘methods of a cryptlet’ corresponding to a contract identifier of a smart contract that has been predelpoyed ] with the address of the cryptodelegate as follows:’).
Referring to claims 8, 18:
		Gray and Shi further disclose:
	    invoking, by the node in the blockchain network, the signature verification smart contract based on the contract identifier of the signature verification smart contract included in the second service smart contract by using the blockchain virtual machine (see Gray, [0022] ‘the callback function of the smart contract to be invoked to handle the event,’; [0042] ‘…add a new instruction…a compiler [i.e., a smart contract compiler ] for an Ethereum virtual machine may flag accessors of variables and static methods of a cryptlet [i.e., where ‘methods of a cryptlet’ corresponding to a contract identifier of a smart contract ] with the address of the cryptodelegate as follows:’. And, 
         	             It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature, and to deploy RSA signature verification logic corresponding to the RSA signature verification instruction in a blokchain virtual machine.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray,  because Shi teaches “secure integrated circuit for supporting distributed ledger technology operations.” (see Shi, [0002]) 
Referring to claims 9, 19:
		Gray and Shi further disclose:
           wherein the instruction set of the blockchain virtual machine further includes at least one Ethereum instruction, and the Ethereum instruction is an instruction in an instruction set of an Ethereum virtual machine (see Gray, [0042] ‘a compiler for an Ethereum virtual machine’).
Referring to claims 10, 20:
		Gray and Shi further disclose:
           	deploying relevant logic corresponding to the at least one Ethereum instruction included in the instruction set of the blockchain virtual machine in the blockchain virtual machine (see Gray, [0042] ‘a compiler for an Ethereum virtual machine’. And, Shi, [0031] ‘crypto engine 404 can perform any cryptographic functions [i.e., deploying the RSA signature verification logic corresponding to the RSA signature verification instruction in the blockchain virtual machine ] (e.g., encryption, decryption, hashing), distributed consensus operations (e.g., performing proof of work and/or proof of stake operations to validate transactions for mining), or any other blockchain operations (e.g., run a DApp, run a light client, add transactions/data to a blockchain)’,  ‘hypervisor [i.e., virtual machine ]’ ‘RSA signature’. And, Provisional, page 9, 2nd par, ‘a blockchain chip with crypto engines’; page 12, last line ‘RSA signature’; page 13, item 6 ‘running on the node using hypervisor’).

Referring to claim 22:
		Gray and Shi further disclose:
                     wherein the particular type of signature algorithm is an RSA signature algorithm, and wherein the service signature is an RSA service signature (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).
	  	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Shi into the system of Gray to support RSA signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Shi’s teaching could enhance the system of Gray, because RSA signature verification is well-known and popular for network security.  

6.	Claims 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 2017/0353309 A1), in view of Shi (U.S. 2020/0412521 A1, provisional application filed on May 22, 2018, hereinafter “Provisional”), further in view of Inoue (U.S. 2019/0244227 A1).
Referring to claims 3, 13:
		Gray and Shi further disclose:
                      wherein the service initiation transaction comprises the service signature, signed data corresponding to the service signature, and a public key (see Gray, [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’)
included in the service transaction to verify the signature.
		Inoue disclose using the public key to verify the signature (see Inoue, fig. 10, [0059] [0093] ‘the node 40 decrypts an electronic signature included in the received 
information registration request transaction by using a public key included in the received information registration request transaction,…judges the validity of the electronic signature’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Inoue into the system of Gray to use the public key to verify the signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Inoue’s teaching could enhance the system of Gray, using the public key to verify the signature can ensure data integrity. 
Referring to claims 4, 14:
		Gray, Shi, and Inoue further disclose:
                     wherein the service initiation transaction comprises the service signature, an abstract of the signed data corresponding to the service signature, and the public key (see Gray, ‘abstract’; [0002] ‘The new transaction, which includes the public key of the new owner, is digitally signed [i.e., a signature ] by the owner with the owner's private key’. And, Inoue, fig. 10, [0059] [0093] ‘the node 40 decrypts an electronic signature included in the received information registration request transaction by using a public key included in the received information registration request transaction,…judges the validity of the electronic signature’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Inoue into the system of Gray to use the public key to verify the signature.  Gray teaches "A system directs execution by a virtual machine of the smart contract.” (see Gray, [0009]).  Therefore, Inoue’s teaching could enhance the system of Gray, using the public key to verify the signature can ensure data integrity.  

Response to Arguments
November 4, 2021 have been fully considered but they are not persuasive.
(a)	Applicant submits:
“As presently amended, Claim 1 recites, “verify, by using a public key associated with the particular type of signature algorithm, any service signature that has been generated by using the particular type of signature algorithm.” Applicant respectfully submits that the cited portions of Gray and Shi, either alone or in combination, do not disclose or suggest this feature of amended claim 1.” (see page 8, 2nd par)
Examiner maintains:
Gray discloses in [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use of public and private keys [i.e., a signature verification via use of a public key ] ensures that transactions are impervious to fraud’; [0025] ‘Cryptlets…sign transactions [i.e., where ‘sign transactions’ corresponding to generating a service signature with a private key ]’; [0025] ‘checks signature for validity’; [0041] ‘record their signed transactions authentically [i.e., authenticating the signed transaction via verifying the service signature with a public key ] to the blockchain database.’.
In addition, Shi discloses RSA signature (see Shi, [0031] ‘RSA signature with PKCS1 v1.5, PKCS1 PSS schemes,’. And, Provisional, page 12, last line).  Therefore, Shi further discloses using a public key to verify a signature generated by using a private key.
Therefore, the reference disclose “verify, by using a public key associated with the particular type of signature algorithm, any service signature that has been generated by using the particular type of signature algorithm.”
(b)	Applicant submits:
“Accordingly, Gray does not disclose or suggest defining an operation to “verify, by using a public key associated with the particular type of signature algorithm, any service signature,” as recited in amended claim 1.” (see page 9, 5th par)
Examiner maintains:

(c)	Applicant submits:
“In fact, Gray is additionally silent on “a blockchain virtual machine” “that by default does not support an operation for a particular type of signature verification that corresponds to a particular type of signature algorithm,” as required by the amended claim 1. Therefore, Gray cannot even teach the “adding, to an instruction set of a blockchain virtual machine ... a particular signature verification instruction” feature of amended claim 1.” (see page 9, 6th par)
Examiner maintains:
Gray discloses in [0015] ‘A distributed ledger is cryptographically authentic [i.e., a signature verification ] in the sense that the use of public and private keys [i.e., a signature verification via use of a public key ] ensures that transactions are impervious to fraud’.
Therefore, Gray discloses using of public and private keys for signature verification.  However, Gray does not specifically a particular type of signature verification algorithm, such as RSA.
It is well-known and popular (by default) that blockchain usually uses elliptic curves for signature verification.
Therefore, the reference discloses a blockchain virtual machine “that by default does not support an operation for a particular type of signature verification that corresponds to a particular type of signature algorithm,”, as claimed.
(d)	Applicant submits:
“In addition, the dependent claims should be independently allowable. For example, previously presented claim 3 recites “the service initiation transaction comprises the service signature, signed data corresponding to the service signature, and the public key used to verify the service signature.”” (see page 10, 2nd par)
Examiner maintains:
After further considerations, a new ground of rejection is being made in view of Inoue.  Therefore, applicant’s argument is moot in view of Inoue. 

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Asari; Qurratul Ain Shams (US 20190378134 A1) disclose annotations for protocol flow implementing transactions of a distributed ledger system;
(b)	CONLEY; JOHN P. et al. (US 20210073212 A1) disclose blockchain methods, nodes, systems and products;
(c)	Chalkias; Konstantinos (US 20190319798 A1) disclose blockchain post-quantum signature scheme;
(d)	Kelly; John (US 20190334726 A1) disclose blockchain-based method and system for immutable resource allocation in a cloud computing environment;
(e)	Avetisov; George et al. (US 20200067907 A1) disclose federated identity management with decentralized computing platforms;
(f)	Subramaniam; Sreenevas (US 10826682 B2) disclose Multi-instance architecture supporting trusted blockchain-based network;
(g)	DING; Jintai et al. (US 20200358619 A1) disclose quantumproof blockchain.

 9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

                                                                                                                                                                                                       /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492